Citation Nr: 1756902	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  09-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2013, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In August 2013, April 2014, January 2015, and February 2016, the Board remanded the matters for additional development.

The Board's remands also addressed a claim of service connection for traumatic brain injury (TBI).  A March 2017 rating decision granted the Veteran service connection for concussion residual of TBI, and for posttraumatic headaches residual of TBI, resolving that claim.  


FINDINGS OF FACT

1.  A chronic cervical spine disability was not manifested in service; cervical spine arthritis was not manifested within one year after the Veteran's separation from service; and no current cervical spine disability is shown to be related to his service.

2.  A chronic lumbar spine disability was not manifested in service; lumbosacral spine arthritis was not manifested within one year after the Veteran's separation from service; and no current lumbar spine disability is shown to be related to his service.

3.  A chronic disability of either (or bot) shoulder(s) was not manifested in service; arthritis of a shoulder was not manifested within one year after the Veteran's separation from service; and no current disability of either shoulder is shown to be related to his service.

4.  A chronic right ankle disability was not manifested in service; right ankle arthritis was not manifested within one year after the Veteran's separation from service; and no current right ankle disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is not warranted.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 

2.  Service connection for a lumbar spine disability is not warranted.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for a bilateral shoulder disability is not warranted.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for a right ankle disability is not warranted.  38 U.S.C. §§ 1131, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in May 2006.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any other issues with respect to the duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its February 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. § 3.309(a), a nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Social Security Administration (SSA) records reflect that the Veteran sought disability benefits due to PTSD, neck, back and shoulder pain, and hypertension.  SSA decisions, most recently in February 2013, denied his claims for disability benefits.

Cervical and lumbar spine disabilities

The Veteran contends that he injured his neck and back in a motorcycle accident on active duty in the fall of 1984 and was hospitalized in the Heilbronn Hospital in West Germany.  He further contends that the neck and back injuries sustained in the 1984 motorcycle accident were aggravated by his duties in service of lifting heavy boxes of ammunition that weighed over 100 pounds each (handling 500 boxes a day for a year).  His STRs show that he was involved in a motorcycle accident in August 1984 and was hospitalized for a week; he was treated for whiplash, a head concussion, and middle to low back pain.  He was given a physical profile for whiplash and a sprained back.  In January 1985, he was treated for facial burns after a rocket motor exploded nearby.  The remaining STRs are silent for any complaints, findings, treatment or diagnosis regarding the neck or back.

Postservice treatment records document that the Veteran sustained a work-related neck injury in July 2001 and a work-related back injury in January 2002.

October 2004 to July 2006 private treatment records show, the Veteran was seen for chronic back pain from injuries that occurred after a fall at an industrial site in October 2004, when he fell 6 to 8 feet onto a metal machine, with re-injury in December 2004.  November 2004 lumbar spine X-rays showed apparent fractures of the L5 spinous process that may impact the lamina pedicle junction and apparent fracture of the S1 body with possible impingement of neural foramina.  A November 2004 CT scan of the lumbar spine showed no evidence of fracture or dislocation; a diffuse circumferential bulge was seen at L4-5 impinging slightly on the anterior thecal sac centrally, with a slightly more focal bulge noted.  A March 2005 MRI found minimal disk bulging at L4-5, and a small Schmorl's node involving the superior endplate of the fifth lumbar vertebral body; no spinal stenosis, foraminal stenosis, or disk herniations were identified.  On December 2005 treatment, the treating physician opined that the chronic back pain and left shoulder pain was "likely due to direct trauma from falling into the "bucket" of construction machine/dirt scooper" but had only recently come to attention in the last 4 months.

A January 2007 lumbar spine X-ray showed minimal thoracolumbar scoliosis, no acute fracture or dislocation, and no degenerative changes.

At the March 2013 Board hearing, the Veteran testified that he wore a cervical collar for the entire week that he was hospitalized after the August 1984 motorcycle accident in service, as well as for 2 more weeks after he was released from the hospital.  He testified that he was placed on profile for 2 months and 4 days.  He testified that in January 1985, he was thrown to the ground, face down with his arms out, by a missile explosion that killed three individuals and injured several others, jarring his back, neck, and shoulders; he testified that the entire battery was placed on light duty for the following 3 months.  He testified that he sought chiropractic treatment shortly after he was discharged from service in 1987 but the records are unavailable.  He testified that he first sought VA treatment in 2005.  

On October 2013 VA neck examination (pursuant to the Board's remand), the Veteran was noted to have been involved in an off-duty motorcycle accident on October 14, 1984, after which he was treated for a whiplash-type injury and low back sprain.  On October 22, 1984, his progress was noted to be significant for lack of neck pain.  In January 1985, he was injured in an explosion sustaining burns to the face; per the medical record, no complaints were made about the neck or back pain being aggravated.  The Veteran reported on examination that his neck and low back pain were worsened by the January 1985 event, and that he was able to return to regular active duty soon thereafter without restrictions.  The examiner noted that per the medical record, the Veteran's neck pain resolved completely; on an April 1988 medical exam, the only complaint was of left great toe pain.  On examination, the Veteran reported that he had not experienced a specific injury or accident to his cervical spine since service.  He reported constant pain throughout the cervical spine with radiation into both shoulders and hands, with daily flare-ups precipitated by any type of movement; numbness of both hands beginning at the level of the medial elbows and extending distally into the fourth and fifth fingers; and weakness of the hands that he stated may be due to current hand/wrist pain for which he wore splints.  The examiner noted that an exhaustive review of the service and civilian medical record did not recount a specific injury or aggravation of the whiplash sustained in 1984, and the Veteran was noted to have a complaint of a neck injury during a medical review in 1999.  Imaging studies of the cervical spine documented arthritis (degenerative joint disease.

Following physical examination, the diagnoses were chronic cervical spine strain and degenerative change (arthritis) of the cervical spine.  The examiner opined that it is less likely than not that the Veteran's current cervical spine conditions were incurred in or aggravated during active service as a result of his 1984 motorcycle accident or the January 1985 explosion or any service event.  The examiner noted that at the time of the original complaint of neck pain, whiplash was diagnosed; on extensive review of the medical records, the examiner found no complaint of neck pain until a request for medical records in 1999.  The examiner noted that the most recent cervical spine radiograph demonstrated only mild C5-C6 and C6-C7 degenerative disk disease, which the examiner opined does not correlate with the current physical findings; no fractures of the cervical vertebrae or stenosis were seen on the radiographs, and previous radiographs of the cervical spine were interpreted  as normal.  The examiner opined that the current neck conditions are due to aging and deconditioning, and not due to any service related injuries.

On October 2013 VA back examination, it was noted that the Veteran was involved in an off-duty motorcycle accident on October 14, 1984, and was treated for low back sprain.  On October 22, 1984, his progress was significant for low back pain, which was confirmed as a low back sprain; pain was isolated to the lower back without radicular symptoms.  In January 1985, he was injured in an explosion sustaining facial burns; per the medical record, no complaints were made then about low back pain being aggravated.  On the October 2013 examination, the Veteran reported that his neck and low back pain were worsened by the 1984 event.  He returned to regular active duty soon thereafter without restrictions.  The examiner noted that the Veteran's low back pain resolved completely per the medical record, as evidenced during an April 1988 medical exam when the only complaint was of left great toe pain.  The examiner noted that the Veteran experienced multiple accidents with subsequent low back injury following separation from service: in 1999-2000, he aggravated his lumbar spine at work, which caused bilateral radicular symptoms with radiation of pain into both lower extremities; in January 2002, he injured his low back at work with repeat complaints of radiculopathy-type symptoms; CT and MRI of the lumbar spine later that year found no fractures, spondylolistheses, or disk herniations within the lumbar spine, and he was subsequently diagnosed with a low back sprain.  In October 2004, he was injured in a fall at work, aggravating his lumbar spine and associated complaints.  A March 2005 lumbar spine MRI found no lumbar spinal stenosis, foraminal stenosis, degeneration, or disk herniations.  The Veteran reported that he had not been able to work since 2006, and that the 2004 accident is the reason for his inability to work due to severe back pain.  On examination, he reported pain throughout the entire lumbar spine, with radiation into the left thigh and right foot, numbness of both feet, and weakness of the lower extremities (possibly due to guarding due to back pain).

Following a physical examination, the diagnosis was chronic lumbar spine strain.  The examiner opined that it is less likely than not that the Veteran's current chronic lumbar spine strain was incurred in or aggravated during his active service as a result of a 1984 motorcycle accident or a 1985 explosion or any service event.  The examiner noted that after the resolution of the low back sprain incurred in the 1984 accident, the Veteran did not complain of re-aggravation of the low back pain while on active duty, even after the January 1985 incident.  The examiner noted that the Veteran has experienced multiple accidents involving the lumbar spine since separating from service, the first of which was in 1999; the examiner noted that from 1984 until 1999, no record of low back pain was found in the Veteran's military or civilian medical records after exhaustive review.  The examiner further noted that the Veteran has undergone multiple diagnostic radiology tests which have all confirmed a normal lumbar spine without evidence of stenosis, degeneration or herniation.  The examiner noted that the Veteran was recorded as stating on June 2006 treatment that his back pain became severe after he sustained a low back injury in a work-related fall in October 2004.  The examiner opined that, due to these findings of complete resolution of low back pain after the initial 1984 motorcycle accident without repeat complaint until 1999 after a work-related injury, it is highly unlikely that the Veteran's injury in 1984 is the root cause of his current lumbar condition.  The examiner opined that it is likely due to aging and deconditioning.

In a June 2014 addendum the VA examiner stated after reviewing the newly submitted evidence in the claims file, no changes in the previously submitted medical opinions were indicated.  The examiner opined that the documents further reinforce the fact that the conditions that the Veteran is currently experiencing are resultant from injuries sustained in numerous accidents following his discharge from service in 1987.  The examiner noted that the claims folder was exhaustively reviewed in addition to the newly submitted material, and opined that no evidence is documented that the Veteran's current neck, back, right ankle, or bilateral shoulder conditions are related to his active duty military service.

On April 2016 VA examination, the Veteran reported that he developed chronic pain in his neck, back, right ankle, and both shoulders after sustaining injuries from a motorcycle crash in 1984 during service.  He reported that these injuries were aggravated in 1985 when he sustained blast injuries transporting a rocket.  After recovering from these injuries, he returned to full duty until he was discharged from service in 1987.  He reported that since then he has had pain in his neck, back, right ankle, and both shoulders that worsens with age.  On May 2002 treatment, the Veteran was noted to have a history of "back injury" in January 2002 but was otherwise healthy with "no activity restrictions other than no heavy lifting".  A March 2002 lumbar spine MRI revealed a Schmorl's node of the endplate of L5 and minimal disc bulging at L4-L5.  In October 2004, the Veteran fell 6 to 8 feet at work and reported chronic low back pain.  A November 2004 CT of the lumbar spine found no evidence of fracture or dislocation, and diffuse circumferential bulge at L4-L5 impinging on the anterior thecal sac.  July 2013 VA records show that the Veteran developed neck and back pain when a tree fell on him while he was cutting lumber; X-rays of the cervical spine showed degenerative disc disease changes at C5-6 and C6-7, there was no evidence of fracture; X-rays of the lumbosacral spine showed no fracture or bone lesion, the disc spaces were normal, and pedicles were intact.  On examination, the Veteran reported that he developed chronic neck and low back pain after a motorcycle crash and a blast injury in service.  He reported having constant neck and back pain that had worsened with age.

Following physical examination, the diagnoses included lumbosacral strain and degenerative disc disease (arthritis) of the cervical spine.  After review of the medical history, the examiner opined that the Veteran's chronic lumbosacral strain and degenerative disc disease (arthritis) of the cervical spine are less likely than not related to, or caused by, any event during service.  The examiner noted that the Veteran sustained injuries from a motorcycle crash and a subsequent blast injury while in service; however more than 10 years later, in 1997, it was reported that he was healthy enough to do his physically strenuous job as a janitor.  The examiner noted that the Veteran sustained back injuries in 2002 and 2004, and his health took a steep decline in 2004 after the injury he sustained at his civilian job: he developed chronic low back pain with opioid dependency, and he began ambulating with a cane at that time.  More recently, in 2013, he injured his back cutting down a tree, and his neck X-rays then showed only mild degenerative disc disease (arthritis).  Therefore, based on the chronologic development of his symptoms, the examiner opined that the Veteran's current chronic lumbosacral strain and degenerative disc disease of the cervical spine are more likely than not related to injuries he sustained in 2002, 2004, and 2013 rather than any events during his service.

While whiplash and low back sprain injuries (each resolving without residual pathology) in service are shown, chronic disabilities of the neck and/or back in service are not.  There is no evidence that either the currently diagnosed lumbosacral strain or cervical spine degenerative disc disease was manifested in service or that arthritis of the cervical or lumbosacral spine was manifested in the first postservice year (and the Veteran does not allege otherwise).  Consequently, service connection for either a neck or back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C. § 1137), is not warranted.  The lumbosacral strain currently shown is not a chronic disease listed in 38 C.F.R. § 3.309(a), and continuity of symptoms is not shown for either the neck or the back (as the remaining STRs following treatment for the injuries sustained in a 1984 motorcycle accident are silent for further neck or back complaints, and the first postservice complaints of symptoms documented were in 2001 for the neck and 2002 for the back).  

Furthermore, the preponderance of the evidence is against a finding that any current neck or back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to the Veteran's service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic neck or back disability may be related to remote service/documented injury therein is a medical question.  

VA examiners have all opined that any current neck and back disabilities are unrelated to the whiplash and low back sprain injuries in service.  On the dispositive question of whether the current lumbosacral strain or cervical spine degenerative disc disease are related to/a residual of the undisputed injuries in service, the Board finds the reports of the October 2013 examination (with January 2014 addendum) and April 2016 examination particularly probative, and persuasive.  The providers reflect familiarity with the Veteran's records, and the rationale for the opinions cites accurately to supporting factual data.  The providers acknowledged the Veteran's history of whiplash and low back sprain treated in service in 1984, but observed that the next documented complaint of neck or back pain was not until 1999, and that the Veteran suffered multiple neck and back injuries, mostly work-related, between that time and 2013.  The examiners opined based on a thorough review of the medical record that the Veteran's current neck and back disabilities are more likely than not related to injuries he sustained in 2002, 2004, and 2013 rather than any events during his service.  While the Veteran is competent to report (current and past) neck and back problems he has had, he is a layperson, and is not competent to, by his own opinion, establish that current neck and back pathology is related to (a residual of) injuries that occurred in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims, and that the appeal seeking service connection for a neck disability and a back disability must be denied.

Bilateral shoulder disability

The Veteran contends that he has a bilateral shoulder disability due to heavy  lifting in service (of heavy boxes of ammunition that weighed over 100 pounds each, handling 500 boxes per day for one year).  His STRs are silent for complaints, findings, treatment or diagnosis of any shoulder disability.

Private treatment records from May 1995 to March 1997 note treatment for the right shoulder.  In May 1995, the Veteran reported that he first developed right shoulder pain that was aggravated by work activities several months earlier; the pain was associated with popping and was aggravated by lifting, pushing, and pulling activities at work.  X-rays were negative for recent fracture or dislocation, and a right shoulder MRI revealed changes consistent with a small full thickness tear of the rotator cuff and a small anterior labral tear.  A June 1995 right shoulder arthrogram was normal, with no evidence of full thickness rotator cuff tear seen.  Based on a combination of these results, Dr. Hanlon opined that there was a partial thickness tear, with possible anterior instability.  The Veteran was treated with physical therapy and anti-inflammatory agents.  In October 1995, he underwent a mini open rotator cuff repair, and continued with physical therapy exercises.  In March 1997, he was noted to be working in a janitorial capacity and had no problems with the shoulder; Dr. Hanlon opined that he had made a full recovery.

On December 2004 to July 2006 private treatment, the Veteran was seen for chronic shoulder pain from injuries that occurred after a fall at an industrial site in October 2004, when he fell 6 to 8 feet onto a metal machine, with re-injury in December 2004.  On December 2005 treatment, the treating physician opined that the chronic back pain and left shoulder pain was "likely due to direct trauma from falling into the "bucket" of construction machine/dirt scooper" but had only recently come to attention in the last 4 months.  A January 2006 left shoulder MRI was negative for rotator cuff tear; there appeared to be impingement anatomy with apparent mild subacromial/subdeltoid bursitis.

At the March 2013 Board hearing, the Veteran testified that he was placed on profile for 2 months and 4 days for after the motorcycle accident in 1984.  He testified that in January 1985, he was thrown to the ground, face down with his arms out, by a missile explosion that killed three individuals and injured several others, jarring his back, neck, and shoulders; he testified that the entire battery was placed on light duty for the following 3 months.  He testified that he sought chiropractic treatment shortly after he was discharged from service in 1987 but the records are unavailable.  

On October 2013 VA examination (pursuant to the Board's remand), the Veteran was noted to have been involved in an October 1984 motorcycle accident and a January 1985 explosion.  The examiner noted that per the medical record, no complaints were made about the shoulders being injured or aggravated during these incidents; on current examination, the Veteran reported that his shoulders were injured during the 1984 accident.  The examiner noted that no complaints were made regarding the shoulders during the Veteran's service; only after active duty did he complain of left shoulder pain that he claims was aggravated while moving heavy munitions boxes while stationed at Fort Sill.  The examiner noted on review of the postservice medical record that the Veteran reported his right shoulder was injured in 1995 while "scratching his back" while at work; he noted a pop and sudden pain in the shoulder, and subsequent MRI showed a rotator cuff tear for which he underwent surgical repair.  The examiner noted that after postoperative physical therapy for the shoulder, the Veteran was able to return to work without limitations.  A January 2005 MRI of the left shoulder showed subacromial impingement due to a type 2 acromion but no rotator cuff tear.  More recently, a repeat MRI of the right shoulder to evaluate recurrent pain after being hit with a tree branch while cutting it down showed a repeat full thickness tear of the rotator cuff; MRI of the left shoulder showed a partial thickness rotator cuff tear due to impingement.  On examination, the Veteran reported constant pain in both shoulders exacerbated with movement.

Following a physical examination, the diagnoses included chronic left shoulder bursitis, chronic left partial rotator cuff tear, and chronic right rotator cuff tear.  The examiner opined that it is less likely than not that the Veteran's current bilateral shoulder conditions were incurred in or aggravated during his active service as a result of the 1984 motorcycle accident or the 1985 explosion or any service event.  The examiner noted that no complaints were found in the entirety of the medical records, both military and civilian, of shoulder symptoms until 1995; per the records, the Veteran reported the onset of right shoulder symptoms in 1995 during his work-related injury; his left shoulder symptoms do not present a specific start date, but no complaints were made of either shoulder during active duty.  The examiner noted the re-aggravation of the bilateral shoulder symptoms during a fall at work in October 2004.  The examiner opined that the shoulder conditions are likely due to aging and post-service injuries.

In a June 2014 addendum, the VA examiner stated, after reviewing the newly submitted evidence, that no change in the previously submitted medical opinions was indicated.  The examiner opined that the documents further reinforce that the conditions that the Veteran is currently experiencing resulted from injuries sustained in numerous accidents after discharge from service in 1987.  The examiner noted that the claims folder was exhaustively reviewed in addition to the newly submitted material, and opined that no evidence is documented that the Veteran's current neck, back, right ankle, or bilateral shoulder conditions are related to his active duty military service.

On April 2016 VA examination, the Veteran reported that he developed chronic pain in his neck, back, right ankle, and both shoulders after sustaining injuries from a motorcycle crash in 1984 during service.  He reported that these injuries were aggravated in 1985 when he sustained blast injuries while transporting a rocket.  After recovering from the injuries, he returned to full duty until he was discharged from service in 1987.  He reported that since then he has had pain in his neck, back, right ankle, and both shoulders that worsens with age.  In 1995 he underwent right shoulder surgery for a rotator cuff tear.  He was seen for right shoulder pain in 1997 and received physical therapy; Dr. Halon reported that the Veteran was able to tolerate his physically strenuous work as a janitor.  A January 2006 MRI of the left shoulder showed no evidence of rotator cuff tear and mild bursitis.  In September 2013, he was evaluated for shoulder pain that he attributed to a July 2013 falling tree incident; MRI of the right shoulder showed recurrent tear of the supraspinatus tendon with postoperative changes consistent with a prior repair, and MRI of the left shoulder showed supraspinatus tendinosis with a shallow articular surface partial-thickness tear at the insertion on the greater tuberosity.  On examination, he reported that he developed bilateral shoulder pain after a motorcycle crash and an explosion injury in service; he did not recall any other injuries that caused his pain.  He reported constant shoulder pain and range of motion decreasing with age.

Following physical examination, the diagnoses included bilateral rotator cuff tear and bilateral bursitis.  After review of the medical history, the examiner opined that the Veteran's bilateral rotator cuff tears and bilateral bursitis of the shoulders are less likely than not related to events in service.  The examiner noted that the Veteran sustained injuries from a motorcycle crash and a blast injury during service.  The examiner noted that he underwent surgery in 1995 for a right rotator cuff tear and was reported to have recovered well; in 1997, Dr. Halon reported that the Veteran was healthy enough to do his physically strenuous job as a janitor; and in 2002, Dr. Wallstadt reported that the Veteran had "no activity restrictions other than heavy lifting" after a back injury in January 2002.  The examiner noted that the Veteran's health took a steep decline in 2004 following an injury he sustained at his civilian job, and in 2013, he sustained injuries cutting down a tree.  The examiner noted that MRIs of the shoulders subsequent to the 2013 injury demonstrated a recurrent tear of the right rotator cuff and a partial thickness tear of the left rotator cuff.  Therefore, based on the chronologic development of symptoms, the examiner opined that the Veteran's current bilateral rotator cuff tears and bilateral bursitis of the shoulders are more likely than not related to injuries he sustained in 2013, rather than any events during service.

While injuries incurred in a motorcycle accident and blast incident in service are shown, there is no documentation of any injury to, or treatment for, either shoulder in service; a chronic shoulder disability in service is not shown.  There is no evidence that the currently diagnosed bilateral rotator cuff tears or bursitis was manifested in service or that arthritis of a shoulder was manifested in the first postservice year (and the Veteran does not allege otherwise).  Consequently, service connection for a bilateral shoulder disability on the basis that a chronic such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C. § 1137), is not warranted.  The rotator cuff tears and bursitis currently shown are not chronic diseases listed in 38 C.F.R. § 3.309(a), and continuity of symptoms is also not shown (as the STRs are entirely silent for any shoulder complaints, and the first documented in the record report of any shoulder problem was in 1995 for the right shoulder and 2004 for the left).  

Furthermore, the preponderance of the evidence is against a finding that a current shoulder disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to the Veteran's service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic bilateral shoulder disability may be related to remote service/documented injury therein is a medical question.  
VA examiners have all opined that any current shoulder disability is unrelated to any injury in service.  On the dispositive question of whether the current rotator cuff tears or bursitis are related to service, the Board finds the reports of the October 2013 examination (with January 2014 addendum) and April 2016 examination particularly probative, and persuasive.  The providers reflect familiarity with the Veteran's records, and the rationale for the opinions cites accurately to supporting factual data.  The providers acknowledged the history of the 1984 motorcycle accident and 1985 blast injury, but observed that no complaints were found in the entirety of the medical records, both during service and after separation, of shoulder symptoms until 1995.  The examiners opined based on thorough review of the medical record that the Veteran's current bilateral rotator cuff tears and bilateral bursitis of the shoulders are less likely than not related to or caused by any events while in service, and more likely than not related to multiple injuries he sustained after service.  While the Veteran is competent to report (current and past) bilateral shoulder problems he has had, he is a layperson, and is not competent to, by his own opinion, establish that current bilateral shoulder pathology is related to (a residual of) any injury that occurred in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for a bilateral shoulder disability must be denied.

Right ankle disability

The Veteran contends that he injured his right ankle in a motorcycle accident on active duty in the fall of 1984 and he hospitalized at Heilbronn Hospital in West Germany.  His STRs show that he was treated for right ankle pain following a motorcycle accident in August 1984.  He was treated in a Germany hospital for one week.  He was given a physical profile for injuries including sprained right ankle.  The remaining STRs are silent for any complaints, findings, treatment or diagnosis of a right ankle disability.

On December 2012 VA treatment, the diagnosis was ankle sprain after the Veteran slipped and fell on ice.
At the March 2013 Board hearing, the Veteran testified that he was placed on profile for 2 months and 4 days following the 1984 motorcycle accident.  He testified that he currently has arthritis of the right ankle.

On October 2013 VA ankle examination, the Veteran was noted to have been involved in an off-duty motorcycle accident on October 14, 1984, and he was treated for right ankle sprain.  On October 22, 1984, his progress was noted to be significant for complaint of right ankle pain.  In January 1985, he was involved in an explosion during which he received burns to the face, but no complaints were made about the right ankle pain being aggravated.  Following the accidents, he returned to active duty without any activity restrictions or complaints of ankle pain.  On examination, the Veteran denied associated injuries or accidents of the right ankle besides the 1984 motorcycle accident.  He complained of a "cramping" feeling of the ankle, exacerbated by ambulation, for which he used a cane.  He reported that he feels he never fully recovered from the original injury in 1984.  Imaging studies of the ankle showed possible chronic avulsion fracture of the distal medial malleolus.

Following physical examination, the diagnosis was right ankle sprain, chronic, with old avulsion fracture.  The examiner opined that it is less likely than not that the Veteran's current chronic right ankle sprain with old avulsion fracture is resultant from the 1984 or 1985 accidents or any service event, as the Veteran did not seek further medical attention or therapy for the right ankle after the initial convalescent period.  The examiner noted that, although the most recent radiograph of the ankle demonstrated a possible old chronic avulsion fracture of the medial malleolus, previous right tibia-fibula radiographs demonstrate no corroborative findings or abnormalities.  The examiner found no evidence of right ankle degenerative joint disease.  The examiner opined that the current right ankle condition is likely related to age and deconditioning.

In a June 2014 addendum, the VA examiner stated after reviewing the newly submitted evidence in the claims file that no change in the previously submitted medical opinions was indicated.  The examiner explained that the documents further reinforce the fact that the conditions that the Veteran is currently experiencing are resultant from injuries sustained from numerous accidents after discharge from service in 1987.  The examiner noted that the claims folder was exhaustively reviewed in addition to the newly submitted material, and opined that there is no evidence that supports that the Veteran's current neck, back, right ankle, or bilateral shoulder conditions are related to his active duty military service.

On April 2016 VA examination, the Veteran reported that he developed chronic pain in his neck, back, right ankle, and both shoulders after sustaining injuries from a motorcycle crash in 1984 during service.  He reported that these injuries were aggravated in 1985 when he sustained blast injuries while transporting a rocket.  After recovering from his injuries, he returned to his full duties until he was discharged from service in 1987.  Since that time he reported having pain in his neck, back, right ankle, and both shoulders that worsens with age.  A May 2014 right ankle X-ray showed no fracture or dislocation, no degenerative change, and normal joint space is normal.  On examination, the Veteran reported having right ankle pain that began after basic training and became aggravated after his motorcycle crash and blast injury incurred in service.  He reported that the pain had increased with age.

Following physical examination, the diagnosis was chronic right ankle strain.  The examiner noted that there is no evidence of fracture or degenerative changes in the most recent right ankle X-ray.  After review of the history, the examiner opined that the Veteran's chronic right ankle strain is less likely than not incurred in or caused by any event during service.  The examiner noted that the Veteran sustained injuries from a motorcycle crash and a subsequent blast injury while in service; however, in 1997 treating physician Dr. Halon reported that the Veteran was healthy enough to do his physically strenuous job as a janitor.  In 2002, Dr. Wallstadt reported that the Veteran had no activity restrictions other than heavy lifting.  The examiner noted that the Veteran's health took a steep decline in 2004 after he sustained an injury at his civilian job; he began ambulating with a cane at that time.  Therefore, based on the chronological development of symptoms, the examiner opined that the Veteran's current chronic right ankle strain is more likely than not related to injuries he sustained in 2004, rather than any event during his service.

While a right ankle sprain (that resolved without residual pathology) in service is shown, a chronic right ankle disability in service is not.  There is no evidence that the currently diagnosed right ankle strain was manifested in service or that right ankle arthritis was manifested in the first postservice year (and the Veteran does not allege otherwise).  Consequently, service connection for a right ankle disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for right ankle arthritis as a chronic disease under 38 U.S.C. § 1137), is not warranted.  The right ankle strain currently shown is not a chronic disease listed in 38 C.F.R. § 3.309(a), and continuity of symptoms is also not shown (as the remaining STRs following treatment for the sprained ankle incurred in the 1984 motorcycle accident are silent for further right ankle complaints, and the first postservice complaints of symptoms occurred in 2012).

Furthermore, the preponderance of the evidence is against a finding that a current right ankle disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis or continuity) be related to his service.  Whether, in the absence of contemporaneous evidence of onset of a chronic disability in service and postservice continuity of related complaints, a current chronic right ankle disability may be related to remote service/documented injury therein is a medical question.  

VA examiners have all opined that any current right ankle disability is unrelated to the Veteran's sprained ankle in service.  On the dispositive question of whether the current right ankle strain is related to/a residual of the undisputed sprain in service, the Board finds the reports of the October 2013 examination (with January 2014 addendum) and April 2016 examination particularly probative, and persuasive.  They reflect the providers' familiarity with the Veteran's record, and the rationale for the opinions cites accurately to supporting factual data.  The providers acknowledged the history of right ankle sprain treated in service in 1984, but opined that the Veteran's chronic right ankle strain is less likely than not incurred in or caused by any event during service, and more likely than not related to injuries incurred after service.  While the Veteran is competent to report (current and past) right ankle problems he has had, he is a layperson, and is not competent to, by his own opinion, establish that current right ankle pathology is related to (a residual of) a sprain that occurred in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that the appeal seeking service connection for a right ankle disability must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral shoulder disability is denied.

Service connection for a right ankle disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


